Exhibit 10.1

 

CONSENT AGREEMENT

 

This Consent Agreement (this "Consent Agreement"), dated as of June 24, 2019, is
by and among Xenetic Biosciences, Inc., a Nevada corporation (the “Company”),
and each of the purchasers identified on the signature pages hereto (each,
including its successors and assigns, a "Purchaser" and collectively, the
"Purchasers").

 

Reference is made to that certain Securities Purchase Agreement (the
“Agreement”) dated as of March 5, 2019, among the Company and the Purchasers.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined to
undertake a reverse stock split of the Company’s common stock in the range of
1-for-5 to 1-for-20 (the “Stock Split”), and

 

WHEREAS, the Agreement requires the prior written consent of Purchasers holding
a majority in interest of the Shares before the Company undertakes the Stock
Split.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenant contained in this
Consent Agreement (the “Consent Agreement”), and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
Company and each Purchaser agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Terms not otherwise defined in this Consent Agreement shall have the meanings
ascribed to them in the Agreement.

 

ARTICLE II.
CONSENT AND COVENANTS

 

2.1              Consent. Purchasers hereby consent to the Stock Split (the
“Consent”).

 

2.2              Consideration. In consideration of the Purchasers’ Consent, if
the Company effects the Stock Split, on or prior to the seventh Trading Day
immediately following the first Trading Day that the Company's common stock
trades on a split-adjusted basis following the time on which the Stock Split is
effected by the Company's filing of an amendment to its articles of
incorporation with the State of Nevada (such first split-adjusted Trading Day,
the "Reverse Stock Split Date"), the Company shall issue to each Purchaser a
warrant substantially in the form attached as Exhibit A to this Consent
Agreement (each a “Warrant” and together the “Warrants”) to purchase that number
of shares of the Company’s Common Stock set forth beneath such Purchaser's name
on the signature page of this Consent Agreement (the “Warrant Shares”), with
such number of Warrant Shares to be adjusted to give effect to the Stock Split,
with an exercise price per Warrant Share equal to 105% of the arithmetic average
of the VWAPs of the Company's common stock calculated during the five Trading
Day period beginning on, and including, the Reverse Stock Split Date.

 



2.3              Filing of Form 8-K. Prior to 9:00 am ET on June 25, 2019, the
Company shall issue a Current Report on Form 8-K, reasonably acceptable to the
Purchasers disclosing the material terms of the transactions contemplated
hereby, which shall include this form of Consent Agreement (the “8-K Filing”).
From and after the issuance of the 8-K Filing, the Company represents to the
Purchasers that the Purchasers shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries (as
defined below) or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. In addition, effective upon the
filing of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, on the one hand, and the Purchasers or
any of their Affiliates, on the other hand, shall terminate. As used herein,
“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

 



 1 



 

 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the
Purchasers that as of the date of its execution of this Consent Agreement:

 

(a)                Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Consent Agreement and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this Consent
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the Board
or its stockholders in connection therewith other than in connection with (i)
any filings required by this Consent Agreement, (ii) such applications for
listing of the New Warrant Shares that are required to be filed with the Nasdaq
Stock Market in the time and manner required thereby, and (iii) such filings as
are required to be made under applicable state securities laws (the “Required
Approvals”). This Consent Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)               Organization. The Company is a duly organized and validly
existing corporation in good standing under the laws of the State of Nevada.

 

(c)                No Conflicts. The execution, delivery, and performance of
this Consent Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate or articles of incorporation,
bylaws, or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien upon any of
the properties or assets of the Company, or give to others any rights of
termination, amendment, acceleration, or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which the Company is a party or by which any property
or asset of the Company is bound or affected, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree, or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected, except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Consent Agreement, (ii) a material adverse effect on the results of operations,
assets, business or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Consent Agreement (any of (i), (ii) or (iii), a “Material
Adverse Effect”).

 

 

 



 2 



 

 



(d)               Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by this Consent Agreement, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any Purchaser or their agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. As of the
date of this Consent Agreement, all of the disclosure when furnished by or on
behalf of the Company to Purchasers regarding the Company and its Subsidiaries,
their respective businesses, and the transactions contemplated hereby, including
but not limited to the disclosure set forth in the SEC Reports, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. As used herein, “SEC Reports” means all reports,
schedules, forms, statements and other documents required to be filed by the
Company as of the date of this Consent Agreement with the Commission pursuant to
the reporting requirements of the 1934 Act, including all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein.

 



(e)                Issuance of Securities. The issuance of the Warrants are duly
authorized and, upon issuance in accordance with the terms of this Consent
Agreement, the Warrants shall be validly issued and free from all preemptive or
similar rights (except for those which have been validly waived prior to the
date hereof), taxes, liens and charges and other encumbrances with respect to
the issue thereof, other than restrictions on transfer under applicable state
and federal securities laws and liens or encumbrances created by or imposed by
the Purchaser. As of the issuance date of the Warrants, a number of shares of
Common Stock shall have been duly authorized and reserved for issuance which
equals or exceeds the maximum number of Shares issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth therein). Upon exercise of the Warrants in accordance with
the terms thereof, the Warrant Shares when issued will be validly issued, fully
paid and non-assessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof, other
than restrictions on transfer under applicable state and federal securities laws
and liens or encumbrances created by or imposed by the Purchaser, with the
Purchaser being entitled to all rights accorded to a Purchaser of Common Stock.
Assuming the accuracy of each of the representations and warranties set forth in
Section 3.2 of this Consent Agreement, the offer and issuance by the Company of
the Warrants is exempt from registration under the 1933 Act.

 

(f)                No General Solicitation. Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Warrants.

 

(g)               No Integrated Offering. None of the Company, its Subsidiaries
or any of their Affiliates, nor any Person acting on their behalf has, directly
or indirectly, made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would require registration of the
issuance of any of the Warrants or the Warrant Shares (collectively, the
“Securities”) under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of shareholders of the Company for purposes of the Securities Act or
any applicable shareholder approval provisions, including, without limitation,
under the rules and regulations of the Nasdaq Stock Market. None of the Company,
its Subsidiaries, their Affiliates nor any Person acting on their behalf will
take any action or steps that would require registration of the issuance of any
of the Securities under the Securities Act or cause the offering of any of the
Securities to be integrated with other offerings for purposes of any such
applicable shareholder approval provisions.

 

 

 



 3 



 

 



(h)               No Disqualification Events. With respect to Securities to be
offered and sold hereunder in reliance on Rule 506(b) under the Securities Act
(“Regulation D Securities”), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Purchaser a copy of any disclosures provided thereunder.

 



3.2              Representations and Warranties of the Purchaser. Each
Purchaser, severally and not jointly, hereby makes the representations and
warranties set forth below to the Company that as of the date of its execution
of this Consent Agreement:

 

(a)                Organization; Due Authorization. The Purchaser is either an
individual or an entity duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by this Consent Agreement and otherwise to carry out its
obligations hereunder. The Purchaser represents and warrants that (i) the
execution and delivery of this Consent Agreement by it and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on its behalf and (ii) this Consent Agreement has been duly
executed and delivered by the Purchaser and constitutes the valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms.

 

(b)               Understandings or Arrangements. The Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting the Purchaser’s right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws). The Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.

 

(c)                No Conflicts. The Purchaser represents and warrants that the
execution, delivery and performance of this Consent Agreement by the Purchaser
and the consummation by the Purchaser of the transactions contemplated hereby do
not and will not: (i) conflict with or violate any provision of the Purchaser’s
organizational or charter documents, or (ii) conflict with or result in a
violation of any agreement, law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority which would
interfere with the ability of the Purchaser to perform its obligations under
this Consent Agreement.

 

(d)               Access to Information. The Purchaser acknowledges that it has
had the opportunity to review this Consent Agreement and the SEC Reports and has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of investing in the Warrant Shares, the terms
and conditions of the offering of the New Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
its financial condition, results of operations, business, properties, management
and prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.

 

 

 



 4 



 

 

(e)                Purchaser Status. The Purchaser represents and warrants
that at the time the Purchaser was offered the Securities, it was, and as of the
date hereof it is, and on each date on which it exercises any Warrants, it was
or will be an “accredited investor” as defined in Rule 501 under the Securities
Act.

 



(f)                Knowledge. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Warrants and the Warrant Shares, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Warrants and the Warrant Shares and,
at the present time, is able to afford a complete loss of such investment.

 

(g)               Legends; Restricted Securities. (a) The Purchaser understands
that the Warrants and the Warrant Shares are not, and may never be, registered
under the Securities Act of 1933, as amended (the “Securities Act”), or the
securities laws of any state and, accordingly, each certificate, if any,
representing such securities shall bear a legend substantially similar to the
following:

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 



ARTICLE IV.
MISCELLANEOUS

 

4.1              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made by email
to the email address of the Company or each the Purchaser set forth on the
applicable signature pages hereto.

 

4.2              Survival. All warranties and representations (as of the date
such warranties and representations were made) made herein or in any certificate
or other instrument delivered by it or on its behalf under this Consent shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the Warrants. This Consent Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Consent or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

4.3              Execution. This Consent Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

 

 



 5 



 

 

4.4              Severability. If any provision of this Consent Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Consent Agreement
shall not in any way be affected or impaired thereby and the parties will
attempt to agree upon a valid and enforceable provision that is a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Consent.

 

4.5              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Consent Agreement shall be
determined pursuant to the Governing Law provision of the Warrants.

 





4.6              Entire Agreement. This Consent Agreement, together with the
exhibits attached hereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

4.7              Construction. The headings herein are for convenience only, do
not constitute a part of this Consent Agreement and shall not be deemed to limit
or affect any of the provisions hereof. The language used in this Consent
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

4.8              Fees and Expenses. Except as expressly set forth herein, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Consent Agreement. The Company shall pay all transfer agent fees, stamp taxes
and other taxes and duties levied in connection with the delivery of any Warrant
Shares.

 



(Signature Pages Follow)

 

 

 

 

 



 6 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

XENETIC BIOSCIENCES, INC.

Address for Notice:

 

XENETIC BIOSCIENCES, INC.

40 Speen Street, Suite 102

Framingham, MA 01701

Attn: Jim Parslow

By: /s/ Jim Parslow                                     

Name: Jim Parslow

Title: Chief Financial Officer

With a copy to (which shall not constitute notice):

E-Mail:j.parslow@xeneticbio.com

Fax: (781) 538-4327

Akerman LLP

350 East Las Olas Blvd, Suite 1600

Fort Lauderdale, FL 33301

Attn: Teddy Klinghoffer and Michael Francis

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 



 7 



 

 

IN WITNESS WHEREOF, the undersigned have caused this Consent Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Purchaser: EMPERY ASSET MASTER, LTD.

 

Signature of Authorized Signatory of Purchaser: /s/ Brett
Director                                                           

 

Name of Authorized Signatory: Brett Director

 

Title of Authorized Signatory: General Counsel of Empery Asset Management, LP,
authorized agent of Purchaser

 

Email Address of Authorized Signatory: notices@emperyam.com

 

Number of Warrants to be issued on a pre-Stock Split basis: 13,244

 

 

Address for Notice to Purchaser:

 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020

Attention: Ryan Lane

 

 

 

 

 



 8 



 

 

IN WITNESS WHEREOF, the undersigned have caused this Consent Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Purchaser: EMPERY TAX EFFICIENT, LP

 

Signature of Authorized Signatory of Purchaser: /s/ Brett
Director                                                             

 

Name of Authorized Signatory: Brett Director

 

Title of Authorized Signatory: General Counsel of Empery Asset Management, LP,
authorized agent of Purchaser

 

Email Address of Authorized Signatory: notices@emperyam.com

 

Number of Warrants to be issued on a pre-Stock Split basis: 4,711

 

 

Address for Notice to Purchaser:

 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020

Attention: Ryan Lane

 

 

 

 

 

 



 9 



 

 

IN WITNESS WHEREOF, the undersigned have caused this Consent Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Purchaser: EMPERY TAX EFFICIENT II, LP

 

Signature of Authorized Signatory of Purchaser: /s/ Brett
Director                                                         

 

Name of Authorized Signatory: Brett Director

 

Title of Authorized Signatory: General Counsel of Empery Asset Management, LP,
authorized agent of Purchaser

 

Email Address of Authorized Signatory: notices@emperyam.com

 

Number of Warrants to be issued on a pre-Stock Split basis: 82,045

 

 

Address for Notice to Purchaser:

 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020

Attention: Ryan Lane

 

 

 

 

 



 10 



 